Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  Specifically, Figs. 8-12 are either unreadable or lack labels for portions of the figure.  Examples of this are Fig. 9 which lacks labels (or they are so small they cannot be read) and Fig. 10 in which the labels are not readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 37 and 38 are objected to because of the following informalities:  At the end of each of these claims, Applicant included the phrase “reactor with intermediate separation”.  This appears to be a typographical error and will be examined as if the phase was not present.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 20, Applicant claims:
“ an optional second part wherein methanol coming from said first part is optionally converted into one of said chemical products with a high added value selected among methanol, dimethyl ether, formaldehyde and acetic acid (step b')”.
There is no disclosure in the instant specification or claims that this step is optional.  Correction is required.
In claim 26, Applicant claims “a stage reactor” but does not disclose what a stage reactor is in the instant disclosure.
In claim 32, Applicant recites the limitation “a catalytic hydrogenation system of CO2 to reform methane”.  In the instant disclosure, there is a lack of description describing this method.  More specifically, the term “to reform methane” is not described in the instant disclosure in such a way to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "compact module" in claim 20 is a relative term which renders the claim indefinite.  The term "compact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the term “compact” renders the claim indefinite.  Clarification is required.
Claim 20 recites the limitation "the biogas production plant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20, lines 9-11, Applicant claims that the methanol coming from the first part is converted into one of said chemical products including methanol.  This renders the claim unclear as Applicant is claiming turning methanol into methanol.  Clarification is required.
Claim 20 recites the limitation "the product coming from step b)" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the product coming from section B) is optionally purified and separated according to step b)” in lines 12-13.  This renders the claim indefinite as step b) is not a purification and separation process as claimed.  Clarification is required.
Claim 20 recites the limitation “an optional second part” of section B) in line 9 and then goes on to claim “at least the whole section B) or said second part thereof” in line 21.  This renders the claim indefinite as it is unclear if “the second part of section B)” is present or not.  First, it is optional, then in line 20, it claims that it is present”.  Clarification of the presence of the second part of step b) is required.
In claim 20, Applicant claims that the whole section B) can be substituted with a different whole section B) in lines 21-22.  This renders the claim indefinite as it not clear which version of section B) is present.  Clarification is required.  
In claim 20, line 25, Applicant again claims “at least whole section B)”.  This renders the claim indefinite as it is not clear which version of “whole section B)” is present.  The original section B), or the substituted section B).
In claim 20, line 26, Applicant claims that section B) is connected to one adjacent section among A), the optional C).  It is unclear if “the optional C)” is present or not.  Clarification is required.  As a side note, Applicant’s use of the term “optional” creates many clarity issues as noted above.  In order to overcome these rejections based on the “optional” limitations, Applicant is advised to claim what is present, rather than what might be present in the claimed apparatus.
Claim 20 recites the limitation "the valve/flange/valve type" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the valve/flange/valve type" in line 27.  It is unclear what “the valve/flange/valve type” of hydraulic connection is.  
Claim 22 recites the limitations “the reforming reaction a)”, “the balancing reaction (3)” in lines 2 and 6.  There is insufficient antecedent basis for these limitations in the claim.
In claim 20, Applicant claims, in section D, that section D is selected from at least one of the following units:  medium pressure steam (MPS).  This is indefinite as it is not clear how medium pressure steam is a “unit”.  Clarification is required.
Claim 23 recites the limitations "the engine" and “the conventional biogas plant” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitations "the energy required", “the thermal waste”, “the engine”, “the feed-effluent technology” and “the effluent” in lines 1, 2, 2, 3 and 3 respectfully.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites that the “chemical product is methanol”.  This renders the claim indefinite as methanol is already produced in section B).  It is unclear how “the first part” of step B, which produces methanol, is combined with “the second part” of step b) which also produces methanol.  Clarification is required.  For purposes of this examination, this step will be interpreted as being directed to a second methanol synthesis reactor in “the second part” in series with “the first part”.
Claim 26 recites a “stage reactor”.  This term renders the claim indefinite as it is not clear what a “stage reactor” is.  For purposes of this examination, a “stage reactor” will be interpreted as any reactor that has a stage/container/vessel.  Clarification is required.
Claim 27 recites the limitation "the washing section", “the biogas production plant”, “the first section of module A)” and “the synthesis section B)” in lines 1, 2, 2, 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the washing section", “the heat exchange for energy recovery”, “the bio-syngas”, “the poor hydrogen stream” and “the synthesis section B)” in lines 2, 6, 6, 9 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “a section D)”.  It is unclear if this “section D)” is the same as the “at least one section D)” of claim 1.  Clarification is required.
Claim 31 recites the limitation "the optimal ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the SOFCs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “a catalytic hydrogenation system of CO2 to reform methane”.  This claim is indefinite as it is not clear what step this is due to the lack of description in the instant disclosure.
Claim 33 recites the limitation "the washing section", “the heat exchange”, “the corresponding energy recovery”, “the bio-syngas” and “the acetic acid synthesis section B)” in lines 2, 4, 4, 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the optimal ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the heaters" in line 1 and “the engine installed in conventional biogas plant”.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2014/0165569).
Regarding claim 20, Hsu discloses a plant for converting biogas into a chemical product with a high added value selected among methanol, dimethyl ether, formaldehyde and acetic acid (this italicized limitation is directed toward an intended use of the plant and does not add structure to the claimed apparatus), said plant being located downstream of the biogas production plant (see paragraph 14 which discloses production of biogas with a gasifier and see 610 of Fig. 6) and consisting of a compact module comprising: 
a reforming section A) (reformer 620), in which methane and carbon dioxide contained in the biogas are converted into syngas (step a) (this italicized limitation is directed toward a method of operating the claimed reforming section and does not add structure), 
a section B), comprising 
a first part (methanol synthesis reactor 631 also called an energy reactor in Hsu, see paragraphs 10 and 55) in which syngas coming from section A) is converted into methanol (see Fig. 6 which discloses effluent from the reformer 620 going to the methanol synthesis reactor 631) 
an optional second part wherein methanol coming from said first part is optionally converted into one of said chemical products with a high added value selected among methanol, dimethyl ether, formaldehyde and acetic acid (step b') 
an optional section C), in which the product coming from section B) is optionally purified and separated according to step b); (the second part of section B and section C are optional and therefore do not limit the claim, however, Hsu does teach the methanol being converted to 
at least one section D) selected among at least one of the following units: 
compression (such as the compressor illustrated in Fig. 6 which sends the synthesis gas into the methanol synthesis reactor), lamination, heat exchange (heat exchangers 325, 335, see Fig. 3), Water Gas Shift (WGS) (see paragraph 9 which discloses shift reactor), Pressure Swing Absorption (PSA) (see paragraph 9 which discloses a pressure swing adsorber), Solid Oxide Fuel Cells (SOFCs) (paragraph 12), burners (combustor for internal combustion engine, see paragraph 12), membranes (such as a proton exchange membrane fuel cell, see paragraph 12), and medium pressure steam (MPS), said at least one section D) being arranged upstream or downstream of at least one of said sections A), B) and C), and 
an automation/control section E) (controller 350), wherein 
i) at least the whole section B) or said second part thereof can be respectively substituted with a different whole section B) or at least said second part of section B) to obtain one of the aforesaid chemical products different from the one obtained before said replacement of the whole section B) or said second part of section B), (this limitation is directed toward a manner of operating the claimed apparatus and does not structurally limit the claim),
ii) said at least whole section B) or said second part of section B) is connected to at least one adjacent section selected among: A), the optional C), and at least one of said sections D) (see Fig. 6 which discloses a configuration where the methanol synthesis reactor is connected to the reformer), by means of hydraulic connection devices of the valve/flange/valve type (see Fig. 3 which illustrates two valves along with a connection flange between them, see annotated Fig. 3 below). 

    PNG
    media_image1.png
    439
    818
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569).
Regarding claims 21 and 36, Hsu does not explicitly disclose the claimed size of the plant.  However, adjusting the size of the plant would have been an obvious modification to one of ordinary skill in the art to achieve the desired throughput of the plant.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

Claims 22, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569) and Hwang (US 2009/0035192).
Regarding claims 22, 37 and 38 Hsu further discloses the reforming reaction a) is carried out in the section A) of the module according to the following reactions scheme: 
(1) CH4+CO2 → 2H2+2CO 
(2)CH4+H2O → 3H2+CO  
and the balancing reaction (3), better known as water gas shift reaction (WGS) 
(3) CO+H2O ↔ CO2+H2 
is carried out at pressure between 5 bar and 35 bar, at temperature between 650C. and 900C., in the presence of platinum and rhodium catalysts, cerium catalysts, or cerium and lanthanum catalysts. 
Regarding italicized limitations recited in claim 22, 37 and 38 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Hsu discloses subjecting the feedstock (methane/natural gas) to a reforming and a shift reaction (as discussed in paragraphs 38 and 39), but does not explicitly disclose the type of catalyst used for these reactions.  More specifically, Hsu does not explicitly disclose the 
Hwang also discloses a reforming/shift process (paragraph 57).
Hwang teaches a reforming/shift catalyst is Pt/Rh which can achieve a reforming/shift reaction simultaneously (paragraph 75).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the Pt/Rh catalyst of Hwang to the apparatus of Hsu in order to achieve a reforming and shift reaction or the methane. 
Regarding claim 23, Hsu further discloses the reformer is integrated with a turbine in the system disclosed (see paragraph 35 which discloses integrating a gas turbine into the reformer system of Hsu).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569) and Hwang (US 2009/0035192) and further in view of Reinke (US 2005/0178063).
Regarding claim 24, Hsu discloses an endothermic reforming reaction (as discussed above), but does not explicitly disclose a system which provides energy to the reformer via feed/effluent technology.
Reinke also discloses a reforming system (see abstract).
Reinke teaches that hot effluent from the reformer can be heat exchanged with the incoming reforming feed stream in order to recuperate a portion of the waste heat of the effluent and limit the need to import external energy into the reformer (see paragraph 44 which discloses that heat is recovered from reformate stream 32 to heat feed stream 34 via heat exchanger 36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725